Citation Nr: 1446965	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a payment in excess of $123 for June 2010, the month of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	S.F. Raymond Smith, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to January 1962.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That decision explained that the appellant was entitled to a payment of $123, the amount of the Veteran's monthly disability payment for the month he died.  

The Board notes that the Veteran's previous representative attorney is no longer accredited by VA to represent VA claimants.  However, in October 2014, the appellant appointed a new representative.

In July 2010, the appellant submitted a statement indicating her disagreement with the June 2010 decision.  Thereafter, in a June 2011 statement of the case, the RO addressed the issue of entitlement to a payment exceeding the $123 and, albeit briefly, stated that the appellant was not entitled to death compensation, dependency and indemnity compensation (DIC), or death pension.  The RO specifically found that the cause of the Veteran's death was not related to a service-connected disability.

Thereafter, the appellant submitted a VA-9 substantive appeal form wherein she stated that she wished to testify at a Board hearing at her local RO.  However, with her substantive appeal, the appellant submitted a statement asserting that her husband's death was attributable to a service connected condition-suggesting that the appellant wished a hearing on an issue not yet ready for adjudication by the Board.  

Supporting this conclusion, in a November 2012 notation on an April 2012 correspondence, it was noted that the appellant wished to withdraw both the issue to be considered by the Board and her hearing request and instead wished to pursue a cause of death claim.

For the sake of clarification, in a letter dated August 27, 2014, the Board requested clarification from the appellant as to whether she wished to attend a video conference hearing or withdraw her appeal.  

The appellant was informed that she had 30 days to reply after which time the Board would assume that the appellant did not want a hearing and proceed accordingly.  Neither the appellant nor her representative replied to the Board's correspondence within the stated time frame.  

Thereafter, on October 16, 2014, the Board received a letter in which the appellant's new representative requested that a "claim for death benefits" be remanded to the RO for adjudication on the merits.  As neither the appellant nor her representative has stated that the appellant still wanted a hearing, that request is considered withdrawn.  

For the reasons explained above, and because the issue of entitlement to a payment in excess of $123 for June 2010 may be considered as a matter of law, the issues considered in the June 2011 statement of the case have been bifurcated as demonstrated on the title page to better describe the appellant's contentions.

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDING OF FACT

The appellant is not entitled by law to compensation beyond the $123 which is payable for the month of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to a payment in excess of $123 for the month of June 2010 have not been met.  38 U.S.C.A. § 5310 (West 2002); 38 C.F.R. §§ 3.20, 3.500, 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation with respect to the appellant's claim where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to payment upon the Veteran's death.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

Where a veteran receiving compensation or pension dies after December 31, 1996, the surviving spouse, if not entitled to death compensation, DIC or death pension for the month of death, shall be entitled to a benefit for that month in an amount equal to the amount of compensation or pension the veteran would have received for that month but for his or her death.  38 C.F.R. § 3.20(c)(1).

As the issue as to whether the Veteran is entitled to DIC due to cause of death is considered in the remand below, and the record does not demonstrate that the appellant is eligible for or wishes death pension, the appellant was, by law, entitled to the Veteran's benefit in the amount equal to compensation that he would have received for the month of his death.

In her July 2010 notice of disagreement, the appellant argues that she should receive a benefit in excess of $123.  She specifically notes that she felt it was fair to be given benefits equal to a 100 percent disability rating for two years in which the Veteran was treated for a hernia and complications of a hernia repair.  

Presently, the Veteran's disability amount remains at 10 percent at the time of his death.  Of note, at the time of his death the Veteran did not have any ongoing appeals, thus the appellant cannot continue an appeal on her husband's behalf which might have entitled her to additional benefits.  

In accordance with 38 C.F.R. § 3.20(c)(1), then, the appellant was entitled to the amount payable for a 10 percent disability rating, one-hundred and twenty-three dollars, as shown by the 2010 VA Compensation Rate Tables.

The Board acknowledges the appellant's frustration, as demonstrated by her written contentions.  The Board has no option but to decide this case in accordance with the applicable law.  Thus, the claim must be denied.  The Board may not grant a benefit that an appellant is not eligible to receive under statutory law.  

The amount of payment is determined by Congress and may not be altered by the Board.  The payment of $123 is proper as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a payment in excess of $123 for June 2010, the month of the Veteran's death, is denied.


REMAND

In response to the appellant's notice of disagreement with the award of $123 following her husband's death, in June 2011, the RO addressed the issue of cause of death.  Following that decision, in a June 2011 letter, the appellant submitted a statement noting that she believed that her husband's death was attributable to a service-connected condition.  This can and should be construed as a notice of disagreement with the June 2011 decision.  As the statement of the case also found that the Veteran's death was not related to service-disability and the appellant submitted a timely substantive appeal, this issue is properly before the Board.

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that, in the context of a claim for DIC benefits including for cause of death, the Veterans Claims Assistance Act (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) mandate that VA provide the appellant: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected disabilities.  

The appellant should be provided the requisite Hupp notice.  As well, VCAA notice is also needed to comply with Dingess v. Nicholson, to notify her of all elements of her claim, including concerning the downstream effective date in the event DIC is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, any other development deemed necessary for this claim should be completed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the appellant a Hupp-compliant VCAA notice for issue of entitlement to service connection for the cause of the Veteran's death.  Specifically list the Veteran's service-connected disabilities and include an explanation of the information and evidence necessary to substantiate a cause of death claim.

2.  Undertake any necessary development in connection with the remanded claim.

3.  Finally, re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


